Citation Nr: 1717744	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to January 1984 and from November 1984 to October 1990.

This matter comes before the Board from an April 2013 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to TDIU.

In June 2015, the Board decided several issues on appeal and remanded the TDIU matter as an inextricably intertwined with issues that were now service connected and need to be assigned ratings.  The Board also remanded an issue of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for sciatica to afford the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The appeal of the TDIU issue has been returned to the Board for further consideration.  As to the outcome of the Manlincon remand, the Board shall address this further in the Remand.

The Board notes that in September 2015, the RO certified an appeal for an issue of entitlement to service connection for obesity, but this has already been denied by the Board in its June 2015 decision.  As such, the Board does not currently have jurisdiction over it.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to TDIU.  In his TDIU claim he reported having a high school education and he worked as a mechanic before becoming too disabled to work in September 2010.  

Currently he is service connected for the following disabilities:  Tinea versicolor, rated as 30 percent disabling; degenerative arthritis of the lumbar spine, rated as 
10 percent disabling; hypertension, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; bilateral hearing loss, rated as 0 percent disabling; and status post fracture left fifth metacarpal, rated as 0 percent disabling.  His combined evaluation for compensation has been 40 percent from the January 27, 2011 claim and 60 percent rating from August 12, 2011.  Thus he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

The Board finds that due process matters require this matter be remanded again.  Among his service-connected disabilities noted above, service connection is in effect for his lumbar spine degenerative arthritis.  

Pertinent to this matter is the December 2014 rating that was the subject of the Board's June 2015 Manlincon remand.  This rating denied a claim for service connection for sciatica claimed as secondary to his service connected lumbar spine disorder based on a lack of new and material evidence being submitted to reopen a previously denied claim.  Following the Board's June 2015 remand, the RO issued a SOC in June 2016 which continued to deny this claim.  No VA Form 9/substantive appeal was received, which under ordinary circumstances renders this December 2014 decision final.  However a review of this December 2014 rating, which denied the claim solely on a new and material basis, reveals that it appears to have adjudicated on an erroneous legal basis of new and material evidence.  

Of note, the Veteran himself argued in his January 2015 NOD with the December 2014 rating that he never filed a claim for sciatica prior to March 24, 2014 and further pointed that he did not have a diagnosis of radiculopathy (which appears to be what he was actually claiming) prior to that date.  Further review of the entire electronic claims folder discloses no evidence of a rating dated on April 27, 2009 which the December 2014 rating cited as the date of a prior final denial of service connection for sciatica.  Additionally sciatica was not listed as a non-service connected disability in any rating code sheets prior to the December 2014 rating.  Thus any adjudication of the TDIU claim must include resolution of the apparently erroneous December 2014 rating decision when considering the impact of the service-connected lumbar spine disability on his ability to obtain and maintain employment.  

Additionally, since the most recent adjudication of the TDIU claim in a SSOC dated in June 2016, significant evidence was obtained from the VA pertaining to neurological symptoms attributed to his lumbar spine.  Specifically the Veteran underwent a VA peripheral nerves examination in December 2016 which diagnosed lumbar radiculopathy and indicated that this was a manifestation of intervertebral disc syndrome of the lumbar spine.  This examination also described the functional limitation of the radicular symptoms as being unable to do any work involving lifting, prolonged sitting, driving or standing, with a notation that he was a mechanic by trade.  It stated that "[h]e is medically disabled x 6 years."  The Board notes as this is evidence obtained by VA, and not submitted by Veteran, § 7105(e) does not apply.

Given the findings of this examination are highly relevant to the Veteran's occupational impairment, the Board finds that readjudication of the TDIU matter must include consideration of this evidence.  The Board also notes that the neurological manifestations of the Veteran's service-connected lumbar spine disability, as noted on the December 2016 VA examination report, have yet to be accounted under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  This neurological manifestation should be properly considered by the AOJ prior to adjudication of the TDIU matter.  Additionally, the outcome regarding such neurological manifestations could significantly impact the schedular rating to be assigned (as separate ratings may be assigned under Note (1)) for the lumbar spine disorder and in turn could impact whether a schedular versus extraschedular consideration of TDIU should be considered per 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, the most recent of which are dated in June 2014 per the June 2016 SSOC.  

2.  Following completion of the above, conduct a review of the evidence to include the findings from the December 2016 VA examination showing a diagnosis of IVDS of the lumbar spine with lower extremity neurological symptoms (especially on the right side).  If additional competent medical evidence is needed, then schedule the Veteran for the appropriate examination(s) or ask a qualified clinician to conduct a records review and provide the needed assessments or descriptions.

3.  Then, issue an adjudicatory document (likely a supplemental statement of the case) addressing TDIU, to include whether any associated objective neurologic abnormalities of the Veteran's service-connected lumbar spine are to be separately evaluated under an appropriate diagnostic code.  If the TDIU matter remains denied, the Veteran should be provided another SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

